DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 08/25/2022:
Claims 1, 2, 10 and 15 have been amended. 
Claims 3, 11 and 18 have been canceled. 
Claims 21-23 have been canceled.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11, 18, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al.
With respect to claim 1, Himmer et al. teach a device for temperature-controlling a vehicle battery in an electric or hybrid vehicle, comprising: a coolant circuit 2, in which the vehicle battery 3, a coolant cooler 29, a coolant pump 25, and a chiller 10 are arranged; a refrigerant circuit 6, in which the chiller 10, a compressor 7, a condenser 11, and an evaporator 8 are arranged; and a first valve device 38 arranged indirectly on the chiller 10, via which a coolant flow is dividable between the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).
Himmer et al. do not specifically teach the first valve device arranged one of (i) in the chiller and (ii) on the chiller.
However, the particular rearrangement of the first valve device was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with rearranging the first valve device about the same location.

With respect to claim 2, Himmer et al. teach the device, wherein the first valve device 38 includes: 
a coolant inlet space (a first coolant space);
a coolant outlet space (a second coolant space);

    PNG
    media_image1.png
    686
    971
    media_image1.png
    Greyscale
when the coolant only flows in the coolant circuit: a battery side coolant inlet A in fluid communication with the coolant inlet space (the first coolant space); a battery side coolant outlet C in fluid communication with the coolant outlet space (the second coolant space); a coolant cooler side coolant inlet A in fluid communication with the coolant outlet space (the second coolant space); a coolant cooler side coolant outlet C in fluid communication with the coolant inlet space (the first coolant space).
when the coolant only flows in the refrigeration circuit; a battery side coolant inlet A in fluid communication with the coolant inlet space (the first coolant space); a battery side coolant outlet B in fluid communication with the coolant outlet space (the second coolant space); a chiller side coolant inlet A in fluid communication with the coolant outlet space (the second coolant space); and a chiller side coolant outlet B in fluid communication with the coolant inlet space (the first coolant space) (Himmer et al.: Section [0041]-[0045]; Fig. 2).
The claim language does not define the location or the structure of the first coolant space and the second coolant space. The terms, “a first coolant space” and “a second coolant space” could be interpreted as one coolant space or two coolant space being in fluid communication. In this case, any of the inlets or outlets are in fluid communication with both the first coolant space and the second coolant space.

With respect to claim 5, Himmer et al. teach the device, wherein the first valve device 38 is adjustable into: 
a first position where the first valve device 38 conducts the coolant flow exclusively via the vehicle battery 3 and the coolant cooler 29; 
a second position where the first valve device 38 exclusively conducts the coolant flow via the vehicle battery 3 and the chiller 10; and 
in an intermediate position where the first valve device 38 conducts the coolant flow via the vehicle battery 3 and proportionately via the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 6, Himmer et al. teach the device, further comprising a second valve device 24 disposed in the refrigerant circuit 6 upstream of the chiller 10, via which a refrigerant flow flowable through the chiller 10 is controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 7, Himmer et al. teach the device, wherein the first valve device 38 is electrically controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2). The claim language does not specify the differences in structure of the first valve device compare with the prior art, therefore the first valve device is able to be electrically controllable as claimed.

With respect to claim 8, Himmer et al. do not specifically teach the device, wherein the condenser 11, with respect to an airflow, is arranged downstream of the coolant cooler 29. It would have been obvious as of the effective filing dated of the claimed invention to have the condenser, with respect to an airflow, is arranged downstream of the coolant cooler in order to improve the cooling efficiency of the system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Without any unexpected result or significant reason, it would have been obvious as of the effective filing dated of the claimed invention to have the condenser being locate at the downstream of the coolant cooler.

With respect to claim 9, Himmer et al. teach the device, further comprising a second valve device 24 disposed in the refrigerant circuit 6 upstream of the evaporator 8, via which a refrigerant flow flowable through the evaporator 8 is controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2). 

With respect to claim 10, Himmer et al. do not specifically teach the device, wherein the first valve device 38 is detachably connected to the chiller 10 via a screw connection. 
However, the particular rearrangement of the first valve device was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with rearranging the first valve device about the same location. It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with having the first valve device detachably connected to the chiller 10 via a screw connection, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

With respect to claim 19, Himmer et al. teach the device, further comprising: a second valve device 24 disposed in the refrigerant circuit 6 upstream of the chiller 10, via which a refrigerant flow flowable through the chiller 10 is controllable; and a third valve device 24 disposed in the refrigerant circuit 6 upstream of the evaporator 8, via which a refrigerant flow flowable through the evaporator 8 is controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2).

	
With respect to claim 18, Himmer et al. do not specifically teach the device, wherein the first valve device 38 is non-detachably connected to the chiller 10. It would have been obvious as of the effective filing dated of the claimed invention to have the first valve device is non-detachably connected to the chiller, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

With respect to claim 21, Himmer et al. teach the device, wherein the first valve device includes a housing having four connecting points, the four connecting points including: 
a battery side coolant inlet A projecting from the housing and configured to connect to the vehicle battery 3; 
a battery side coolant outlet C projecting from the housing and configured to connect to the vehicle battery 3; 
a coolant cooler coolant inlet A projecting from the housing and configured to connect to the coolant cooler 29; and 
a coolant cooler side coolant C outlet projecting from the housing and configured to connect to the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).  

With respect to claim 23, Himmer et al. teach the device, wherein: the coolant cooler side coolant inlet A and the chiller side coolant inlet A merge into a common duct; and the coolant cooler side coolant inlet A and the chiller side coolant inlet A are in fluid communication with the second coolant space via the common duct (Himmer et al.: Section [0041]-[0045]; Fig. 2).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Publication 6,297,505 to Frandsen et al.
With respect to claim 4, Himmer et al. do not specifically teach the device, wherein the first valve device is structured as a 3/2-way valve. 
However, Frandsen et al. teach a 3/2 way valve being used for a cooler (Frandsen et al.: Column 12, Lines 39-63).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Franden et al. with the motivation of having a means such the valve is being used for connecting and controlling the inflows and outflows.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Application Publication 2002/0184908 to Brotz et al. 
With respect to claim 12, Himmer et al. teach an electric or hybrid vehicle, comprising a vehicle battery 3, a device for temperature-controlling the vehicle battery, a passenger compartment, and an air conditioning system for air conditioning the passenger compartment, the device including: a coolant circuit 2, in which the vehicle battery 3, a coolant cooler 29, a coolant pump 25, and a chiller 10 are arranged; a refrigerant circuit 6, in which the chiller 10, a compressor 7, a condenser 11, and an evaporator 8 are arranged; a first valve device 38 arranged indirectly on the chiller 10, via which a coolant flow is dividable between the chiller 10 and the coolant cooler 29; and 

Himmer et al. do not specifically teach the evaporator is part of the air conditioning system. 
However, Brotz et al. teach a vehicle cooling system comprising a refrigerant circuit having an evaporator, which is part of the air conditioning system of the vehicle (Brotz et al.: Section [0030]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Brotz et al. with the motivation of having a means such it would save energy and improve the cooling efficiency of the cooling system.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Application Publication 2002/0184908 to Brotz et al. in further view of US Patent Application Publication 2009/0325013 to Watanabe et al.
With respect to claim 13, Himmer et al. teach the electric or hybrid vehicle, wherein the first valve device 38 includes: 
when the coolant only flows in the coolant circuit: a battery side coolant inlet A; a battery side coolant outlet C; a coolant cooler side coolant inlet A; a coolant cooler side coolant outlet C
when the coolant only flows in the refrigeration circuit; a battery side coolant inlet A; a battery side coolant outlet B; a chiller side coolant inlet A; and a chiller side coolant outlet B (Himmer et al.: Section [0041]-[0045]; Fig. 2).

Himmer et al. do not specifically teach the device, wherein the first valve device includes a control piston. 
However, Watanabe et al. teach a cooling system comprising a 3 way valve 24, which is a temperature sensitive actuator (thermostat or piston), which is driven according to the temperature of the cooling to automatically control the opening/closure of the first and second inlets (Watanabe et al.: Section [0071]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Watanabe et al. with the motivation of having a means such the valve would perform action according to the temperature of the coolant.

With respect to claim 14, Himmer et al. teach the electric or hybrid vehicle, wherein the first valve device 38 is adjustable into: 
a first position where the first valve device 38 conducts the coolant flow exclusively via the vehicle battery 3 and the coolant cooler 29; 
a second position where the first valve device 38 exclusively conducts the coolant flow via the vehicle battery 3 and the chiller 10; and 
in an intermediate position where the first valve device 38 conducts the coolant flow via the vehicle battery 3 and proportionately via the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the specific location of the first valve device as claimed in claims 1 and 12. 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Himmer et al. do not specifically teach the first valve device arranged one of (i) in the chiller and (ii) on the chiller. However, the particular rearrangement of the first valve device was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with rearranging the first valve device about the same location.

Applicant argues that the prior art does not teach the first valve device is electrically controllable.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Himmer et al. teach the device, wherein the first valve device 38 is electrically controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2). The claim language does not specify the differences in structure of the first valve device compare with the prior art, therefore the first valve device is able to be electrically controllable as claimed.

Applicant argues that the prior art does not teach the condenser is arranged downstream of the coolant cooler.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Himmer et al. do not specifically teach the device, wherein the condenser 11, with respect to an airflow, is arranged downstream of the coolant cooler 29. It would have been obvious as of the effective filing dated of the claimed invention to have the condenser, with respect to an airflow, is arranged downstream of the coolant cooler in order to improve the cooling efficiency of the system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Without any unexpected result or significant reason, it would have been obvious as of the effective filing dated of the claimed invention to have the condenser being locate at the downstream of the coolant cooler.

Therefore the rejections will be maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/22/2022